PER CURIAM.
 Judge Smith dismissed appellant’s petition for a writ of habeas corpus in which appellant attacked the validity of his conviction in the state court of Connecticut pursuant to which he was sentenced on May 12,1955. Judge Smith said: “It appears upon the face of the petition that three years has not run since the sentencing of petitioner. No application has been shown to have been made through the public defender for a new trial. State remedies have therefore been not exhausted.” We agree with Judge Smith. He referred to Section 8322 of the Connecticut General Statutes, Revision of 1949, which provides: “Petition for new trial. No petition for a new trial in any civil or criminal proceeding shall be brought but within three years next after the rendition of the judgment or decree complained of.”
Affirmed.